Citation Nr: 1036156	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-15 583	)	DATE
	)
 )

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the Veteran had qualifying period(s) of military service 
to receive VA benefits for Non-Service Connected Pension (NSCP).


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel











INTRODUCTION

The Veteran had active military service from November 1973 to 
June 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 
1973 to June 1974. 

2.  The Veteran died on September [redacted], 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
However, such request must be filed not later than one year after 
the date of the appellant's death.  See Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 
4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution 
in case of death of a claimant who dies on or after October 10, 
2008).  As provided for in this new provision, a person eligible 
for substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant under 
section 5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for substitution 
upon death.  Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


